Citation Nr: 1539910	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-49 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for laceration of the left little finger, claimed as secondary to the service-connected back disability.

2.  Entitlement to service connection for laceration of the left little finger, claimed as secondary to the service-connected back disability.

3.  Entitlement to service connection for a right little finger injury, claimed as secondary to the service-connected back disability.

4.  Entitlement to a rating in excess of 40 percent for lumbosacaral strain with degenerative joint disease.

5.  Entitlement to a rating in excess of 10 percent for residuals, status post right elbow surgery with degenerative changes and nontender scar (major).

6.  Entitlement to a compensable rating for bilateral athletes foot.

7.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from June 1989 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.

As further discussed below, the Board finds that the evidence raises a claim for a TDIU, and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in a July 2015 VA Form 21-0781, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

In the decision below, the Board grants the Veteran's claims to reopen the claim for service connection.  The underlying claim, along with the other claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In August 2005, the RO denied service connection for laceration of the left little finger on the basis that there was no evidence showing that the laceration of the left little finger was related to the service-connected back disability.  The Veteran received notice of the decision but did not disagree and the decision became final.

2.  Evidence received since the August 2005 rating decision includes clinical records showing bilateral little finger contracture deformity.


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim of service connection for laceration of the left little finger.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the present case, the Board is reopening the claim for service connection for laceration of the left little finger.  In regards to the claim to reopen, this decision constitutes a grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Claim to Reopen

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In August 2005, the RO denied the claim of service connection for laceration of the left little finger, claimed as secondary to the service-connected back disability, and that decision became final.  At that time, the evidence did not show that any laceration of the left little finger was caused or aggravated by the service-connected back disability.  There was no evidence received within one year and the decision became final.

The Veteran has submitted several items of evidence since the previous August 2005 adverse decision, including a March 2008 VA examination report.  According to the March 2008 VA examination report, the diagnoses listed included bilateral small fingers flexure deformity of distal interphalgeal joint secondary to old fracture.  The associated x-ray report indicates that there is some flexion deformity of the distal interphalgeal joint of both little fingers.  

Reviewing the evidence in its entirety, there is a sufficient evidentiary basis to reopen the Veteran's claim.  The newly-received medical records show that the Veteran has additional disability in addition to the laceration of his left little finger.  Thus, evidence submitted since the RO's August 2005 decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence has been received since the RO's August 2005 decision, and reopening the claim of service connection for laceration of the left little finger, claimed as secondary to the service-connected back disability, is warranted.  


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for laceration of the left little finger, claimed as secondary to the service-connected back disability, is granted.


REMAND

Service connection claims

The Veteran has consistently alleged that his left and right little finger disabilities are secondary to his service-connected back disability.  Although the Veteran underwent a VA examination in March 2008 wherein it was noted that the Veteran had contracture deformities of both little fingers, there is no opinion regarding whether either finger disability is caused by, aggravated by, or otherwise related to the service-connected back disability.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Board finds a remand is warranted in order to obtain an addendum opinion. 

Increased rating claims

Regarding the Veteran's increased rating claims, the record reflects that subsequent to the January 2015 supplemental statement of the case, the Veteran claimed that the severity of his disabilities has worsened.  Specifically, during the June 2015 Board hearing, the Veteran reported that his elbow gets stuck in a 90 degree angle and his foot disability flares up.  He also noted that he was advised to have back surgery such as laser fusion or disc fusion.  VA examinations were last obtained in March 2008 for the claimed disabilities.

Where a veteran asserts that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, addition VA examinations are required to determine the current disability level for the Veteran's service-connected back, right elbow, and bilateral feet disabilities.

TDIU

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the March 2008 VA examination, the Veteran reported that his back pain prevents him from working.  According to VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) received in July 2015, the Veteran again indicated that he is unable to work as a result of his lumbar spine disability.  Therefore, the issue of entitlement to TDIU has been raised during the course of the appeal.  As any decision with respect to the claim for an increased rating for the service-connected back disability may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claim for an increased rating on appeal; as such, adjudication of the TDIU claim is deferred until adjudication of the increased rating claim.  

In addition, while on remand, any additional pertinent VA treatment records not on file must be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Issue a VCAA notice letter to the Veteran concerning a claim for a TDIU.  

2.  The AOJ should obtain any updated VA treatment records dated from July 2015 to the present from the VA medical center (VAMC) Mather (in Sacramento)  and the VA OPC in Yuba City and should associate them with the record.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record. 

3.  Afford the Veteran the appropriate VA examination address the issue of secondary service connection for left and right little finger disabilities.  

The entire record, including a copy of this remand, must be made available to and reviewed by the examiner in rendering the opinion.  

The examiner should answer the following: 

Is it at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's left and/or right little finger disability is (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected lumbosacral strain with degenerative joint disease? 

If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

The examiner should address the Veteran's contentions that he injured his little fingers after a fall.  Any and all opinions must be accompanied by a complete rationale and the factors upon which each medical opinion is based must be set forth in the report.  

4.  The Veteran should be scheduled for an appropriate VA examination to determine the extent of his service-connected lumbar spine disability.  The entire claims file and a copy of this remand should be made available to and reviewed by the examiner. 

The examiner should elicit from the Veteran a detailed medical history regarding his disabilities to include any functional loss due to pain with flare-ups or repeated use of the lumbar spine. 

All indicated studies, including range-of-motion studies should be performed.  In reporting the results of range-of-motion testing (in degrees), the examiner should identify any objective evidence of pain and the specific excursion(s) of motion accompanied by pain. 

The extent of any incoordination, weakened movement, and excess fatigability on repeated use or during flare-ups should be described by the examiner.  The examiner should assess the functional impairments (if any) due to pain, weakened movement, excess fatigability, or incoordination on repeated use or during flare-ups in terms of the degree of additional range of motion lost (beyond what is shown clinically). 

5.  The Veteran should be scheduled for an appropriate VA examination to determine the extent of his service-connected residuals, status post right elbow surgery with degenerative changes and nontender scar (major).  The entire claims file, including a copy of this remand, should be made available to and reviewed by the examiner. 

The examiner should elicit from the Veteran a detailed medical history regarding his disabilities to include any functional loss due to pain with flare-ups or repeated use of the right elbow. 

All indicated studies, including range-of-motion studies should be performed.  In reporting the results of range-of-motion testing (in degrees), the examiner should identify any objective evidence of pain and the specific excursion(s) of motion accompanied by pain. 

The extent of any incoordination, weakened movement, and excess fatigability on repeated use or during flare-ups should be described by the examiner.  The examiner should assess the functional impairments (if any) due to pain, weakened movement, excess fatigability, or incoordination on repeated use or during flare-ups in terms of the degree of additional range of motion lost (beyond what is shown clinically). 

6.  The Veteran should be scheduled for an appropriate VA examination to determine the extent of his service-connected bilateral athletes foot.  All indicated tests and studies must be performed.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  Following a review of the Veteran's claims file, including the Veteran's statements, the examiner must describe the functional impact, nature, current severity, and all symptoms associated with the Veteran's service connected bilateral athletes foot.

7.  Then readjudicate the claims on appeal, to include TDIU.  If the benefits sought remain denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


